OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the petition dismissed for the reasons set forth in the dissenting memorandum of Mr. Justice M. Henry Martuscello at the Appellate Division. In addition we would note that the policy against using — for qualification or credit— experience attained in violation of the Civil Service Law is so strong that even if the test announcement had specifically stated that such experience would be acceptable, the commission would not have been justified in approving it (Matter of Camfield v Mealy, 288 NY 149).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order reversed, with costs, and the petition dismissed in a memorandum.